Opinión concurrente del
Juez Asociado Señor Negrón García.
El 19 de marzo de 1981 Ramón Delgado Rodríguez fue notificado por carta que, debido a la difícil situación presu-puestaria, el Departamento de Servicios Contra la Adicción (D.S.C.A.) prescindiría de sus servicios efectivo el 15 de abril. Su último nombramiento, por vía de extensión y como transitorio, vencía el 31 de mayo de 1981. Estuvo ocupando la posición de Especialista en Conducta Humana II por aproximadamente cuatro años. (1)
Apeló ante la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.). Básicamente alegó ser empleado de carrera con status transitorio y que su cesantía era inconstitucional y contraria a la Ley y el Reglamento de Personal y el del D.S.C.A. Posteriormente mediante enmienda adujo discrimen por razones de ideas políticas. D.S.C.A. solicitó el archivo del recurso bajo el *185fundamento de que la Junta carecía de jurisdicción para entender en instancias de empleados transitorios. Dicho foro rehusó intervenir y desestimó el recurso a base de que hacerlo sería incompatible con lo resuelto en Pou Estape v. F.S.E., 108 D.P.R. 336 (1979). Estimó que, de considerarlo apropiado, el apelante podría “acudir a los Tribunales de Justicia”, aunque consignó “que aun en el supuesto de que ostentáramos jurisdicción en esta apelación, la misma resulta ser frívola. El texto de la precitada See. 4.6(9) [de la ley, que autoriza la separación de un empleado transito-rio ‘en cualquier momento dentro del término de su nom-bramiento’] legitima la decisión ante nos apelada, convir-tiendo en inmeritoria la presente causa de acción”. Delgado Rodríguez presentó oportunamente escrito de revisión judicial ante el Tribunal Superior, Sala de Caguas, el cual fue declarado sin lugar.
Ante nos señala que incidió J.A.S.A.P. al declararse sin jurisdicción, motivada por una interpretación incorrecta y estrecha de la See. 7.14(1) —Jurisdicción Apelativa— de la Ley de Personal. El planteamiento jurisdiccional requiere una incursión en el ámbito de derechos de un empleado transitorio.
I
Un breve examen inicial de la protección brindada por la anterior Ley de Personal —Núm. 345 de 12 de mayo de 1947— y su Reglamento a los empleados que ingresaban al servicio público por un espacio de tiempo limitado nos per-mite ubicar en su correcta perspectiva la solución del caso.
La ley derogada no definía el término transitorio. Sin embargo, el Reglamento disponía que el “empleado nom-brado mediante certificación de un registro para ocupar un puesto en el Servicio por Oposición por un período fijo” se consideraría un empleado transitorio. (2) 3 R.&R.P.R. see. 647-1(18). Sobre el particular también disponía que:
*186Los puestos en los cuales se necesiten los servicios de los empleados solamente por períodos de un año o menos serán cubiertos mediante nombramientos transitorios. Estos nom-bramientos se harán mediante certificación de elegibles de los registros. La selección de un elegible para ocupar un puesto transitorio no eliminará el nombre de dicho elegible para puestos de carácter permanente. Ningún nombramiento transitorio excederá del período original para el cual fue extendido, excepto que si hubiere sido hecho por menos de un año, el Director podrá autorizar la ampliación de dicho nom-bramiento hasta el término máximo de un año cuando las necesidades del servicio así lo requieran. Ninguna persona que haya recibido nombramiento transitorio podrá ser nom-brada para desempeñar ese mismo puesto como empleado regular a menos que su nombre sea certificado en el orden que ocupe en el registro de elegibles correspondiente. (Énfasis suplido.) 3 R.&R.P.R. see. 647-78.
Se deduce, pues, que bajo la ley anterior Delgado Ro-dríguez no tenía derecho alguno a permanecer en su posición luego de expirado el término de su nombra-miento. (3)
Sin embargo, hemos visto que ostentaba esa designación al aprobarse el nuevo estatuto de personal —Ley Núm. 5 del 14 de octubre de 1975. Es menester, pues, que exploremos qué derechos, si alguno, durante su transición le concedió esa pieza legislativa. Al respecto, la misma establece que “[l]os empleados que a la vigencia de esta ley estuvieren ocupando puestos mediante nombramiento transitorio o de *187emergencia permanecerán en sus puestos hasta la termi-nación del período de nombramiento”. (Énfasis suplido.) 3 L.P.R.A. sec. 1421(2). En cuanto a los empleados con status provisional, prescribe que “pasarán a ser empleados transi-torios hasta la terminación de su nombramiento si fueran de término fijo, o hasta que sean destituidos o separados del servicio si fueran por término indefinido”. 3 L.P.R.A. sec. 1421(1)(c).
Se observa, pues, que bajo las clasificaciones de transito-rio o provisional Delgado Rodriguez podIa ser separado al expirar el término de su nombramiento. Por ende, no es determinante situar al señor ilelgado Rodriguez en una u otra clasificaciOn. Bajo cualesquiera de esas categorf as, antes y durante su transiciOn, no gozaba del derecho a per-manencia ni tenIa expectativa legitima de retener su puesto una vez expirado el término de su nombramiento. Véase, Morales Narváez v. Gobernador, 112 D.P.R. 761 (1982). En esas circunstancias no estarIa envuelto conflicto alguno con el principio esencial de mérito sobre retención. De igual modo, ausente una alegaciOn de haber sido sustituido -basado o no en razones polItico-partidistas- tampoco estarIa en controversia el principio de selecciOn.

II

Ahora bien, el récord no está claro en los siguientes extremos: (1) si la primera extensión de su nombramiento, ya vigente la Ley Núm. 5, se hizo conforme la reglamen-tación requerida a la agencia o por el Reglamento de Personal de la Oficina Central; (2) el carácter provisional o fijo del puesto, y si las razones de economía aducidas por la autoridad nominadora al separarlo conllevaron la elimi-nación del puesto; y (3) si D.S.C.A. había aprobado un plan de cesantías para tal eventualidad. Lo único claro es que durante la actual ley se le extendieron varios nombramien-tos. Las contestaciones a estas preguntas determinarán las consecuencias jurídicas y la solución final del caso.
*188En este sentido, nos preocupa sobremanera la conclusión de J.A.S.A.P. en cuanto a que la apelación resultaba ser frívola, debido a que la See. 4.6(9) del estatuto convalida la actuación de la autoridad nominadora. Reza: “Se podrá separar del servicio a cualquier empleado transitorio en cualquier momento dentro del término de su nombra-miento.”
En Pizarro v. Municipio de Carolina, 112 D.P.R. 822, 829 (1982), al pasar juicio sobre unas cesantías de unos jor-naleros, expresamos que era de aplicación la See. 9.3 del Reglamento de Personal, Áreas Esenciales al Principio de Mérito, debido a que los requisitos prescritos en la citada sección para decretar cesantías “amparan tanto a los empleados transitorios como a los probatorios y a los regu-lares”. (Énfasis suplido.) Puntualizamos que es política pública del Estado Libre Asociado de Puerto Rico que en el Servicio Público “sean los más aptos los que sirvan al Gobierno y que todo empleado sea ... retenido en su empleo en consideración al mérito y a la capacidad, sin discrimen por razones de raza, color, sexo, nacimiento, edad, origen o condición social, ni por ideas políticas o religiosas”. (Énfasis nuestro.) 3 L.P.R.A. sec. 1311(1).
Estos pronunciamientos responden a la visión legislativa de que todos los empleados públicos estarán cubiertos por un solo sistema de personal promulgado para hacer cumplir el principio de mérito. 3 L.P.R.A. see. 1311(2). La retención fue incluida como una de sus áreas esenciales. 3 L.P.R.A. see. 1331. Persigue alcanzar “como meta los más altos niveles de excelencia, eficiencia y productividad en el servi-cio público”, a base de que en la administración pública rijan los criterios de mayor uniformidad, equidad y justicia. 3 L.P.R.A. see. 1312 (1). A tal efecto, el estatuto le impuso la responsabilidad tanto a la Administración Central como a los Administradores Individuales de establecer los meca-nismos necesarios “para proteger a los empleados contra despidos y otras separaciones arbitrarias”. (Énfasis núes-*189tro.) 3 L.P.R.A. sec. 1336(2). No es tan solo el interés del servidor público lo que está en juego y el estatuto quiso tute-lar. La protección beneficia a ambas partes en la relación. Se aspira a que el personal gubernamental forme un cuerpo de servidores públicos eficientes. Hermina González v. Srio. del Trabajo, 107 D.P.R. 667 (1978). Nuestra Asamblea Legislativa se sintió movida “a reformar de manera abar-cadora el sistema de personal del servicio público en 1975 [debido a] la profunda insatisfacción que el sistema enton-ces vigente causaba a sus integrantes”. Reyes Coreano v. Director Ejecutivo, 110 D.P.R. 40, 45 (1980). En adición, quiso contrarrestar el desaliento que estaba minando la fe del servidor público en el sistema de mérito manifestado en la falta de excelencia en el servicio. P.R. Asamblea Legislativa, Senado, Informe del P. del S. 1428 del 30 de septiem-bre de 1975. Esa óptica legislativa nos lleva a la siguiente interrogante: ¿cuán motivado puede estar un empleado público con status transitorio, cuando conoce que no importa lo eficientemente que esté cumpliendo sus funcio-nes puede ser separado en cualquier momento sin razón alguna? Su contestación requiere un inventario y examen de los derechos que amparan en la actualidad a un transito-rio. Varias disposiciones son pertinentes.
La See. 4.3 del estatuto de personal dispone que “[l]as personas nombradas en puestos de duración fija tendrán status transitorio. La duración de estos nombramientos co-rresponderá al periodo por el cual se cree el puesto(Énfasis suplido.) 3. L.P.R.A. sec. 1333(12). Observamos que el con-cepto transitorio está inexorablemente atado a un puesto cuyo período es limitado. El factor cronológico es el ingre-diente determinante y esencial que da margen para esta-blecer la pauta general. Sin embargo, no es absoluto. A tal efecto, por razones obvias inspiradas en una sana adminis-tración pública, el Reglamento de Personal del Departa-mento de Servicios Contra la Adicción, (4) aplicable al caso *190de autos, en su Sec. 8.7 prescribe que “[l]os empleados tran-sitorios podrán ser separados de sus puestos, aunque no hayan vencido los términos de sus nombramientos, cuando sus servicios, hábitos o actitudes no fueren satisfactorios”. (Énfasis suplido.) Esta regla representa una excepción al concepto de duración absoluta, pero intrínsecamente reco-noce la norma de que un empleado transitorio es acreedor a retener su empleo durante la vigencia de su nombramiento, salvo que por razones de peso se le separe antes del servicio. No obstante, notamos que con posterioridad la Ley Núm. 1 de 17 de julio de 1979 enmendó, entre otras, las Secs. 4.3(12) y 4.6 de la Ley de Personal —3 L.P.R.A. secs. 1333(12) y 1336. En lo pertinente al caso que nos ocupa, la See. 4.6 adicionó —como inciso noveno— que “[s]e podrá separar del servicio a cualquier empleado transitorio en cualquier momento dentro del término de su nombramiento. (Énfasis suplido.) Al confrontarla con el enfoque legislativo original plasmado en las Secs. 4.3 y 8.7 de la Ley y Reglamento, respectivamente, surge una aparente inconsistencia. ¿Qué interpretación debe prevalecer?
En fiel acatamiento de una correcta hermenéutica, debemos interpretar el estatuto no sólo de modo que logre un resultado cónsono a la intención legislativa —Torres v. Castillo Alicea, 111 D.P.R. 792 (1981)— sino acorde con los valores que la Ley entraña. Badillo González v. F.S.E., 112 D.P.R. 665 (1982).
*191El diseño legislativo prevaleciente permite concluir que la condición de transitorio de un empleado no es incompatible con el concepto de empleado de carrera. Al ser seleccio-nado tienen que cumplirse todos los requisitos pertinentes exigidos por la Ley de Personal y el Reglamento. En este sentido el nuevo estatuto requiere que se establezca median-te reglamento los procedimientos especiales de recluta-miento y selección para puestos de duración fija, entre otros, y tan solo “[c]uando no se disponga de registros de elegibles apropiados para determinada clase de puestos y la urgencia del servicio lo justifique”. (5) (Énfasis suplido.) 3 L.P.R.A. sec. 1333(11). Ausentes esas circunstancias, no puede recurrirse a un procedimiento especial para cubrir nombramientos transitorios, sino que es menester observar el trámite ordinario prescrito en la See. 7.9 del Reglamento de Personal de la Administración Central.
En el caso de la agencia aquí concernida su propio Reglamento en la Sec. 6.11 establece los procedimientos especiales para el reclutamiento y selección de transitorios. Exige, entre otros, que en todo caso: se asegure que los nom-bramientos se hagan en consideración a la idoneidad y capacidad; que el proceso de reclutamiento se anuncie utili-zando los medios de comunicación más convenientes; que se establezcan listas de candidatos calificados para cada clase de puesto; que todos los candidatos reúnan los requisi-tos mínimos; y que la selección se haga de entre los prime-ros diez candidatos mejor calificados que estén disponibles en la lista de elegibles. Sobre normas análogas al personal bajo la Oficina Central, véase, Reglamento de Personal: Áreas Esenciales al Principio de Mérito, Sec. 7.10.
Ante este enfoque estatutario de vanguardia, no pode-*192mos concebir cómo un servidor público, aun transitorio, seleccionado en consideración al mérito, y todas sus salva-guardas, puede ser removido sin justa causa de su posición en cualquier momento durante la vigencia de su nombra-miento y, además, quede impedido de cuestionar su sepa-ración. Lo razonable y lógico es concluir que la Asamblea Legislativa se refería más bien a una separación fundada en causas compatibles con la retención, área esencial al principio de mérito. Como fundamentos para una sepa-ración válida, antes de expirar un nombramiento transito-rio cabe invocar aquellos que dan margen a una destitución o cesantía. La primera, motivada por justa causa y la última debido, inter alia, a la eliminación de puestos, falta de trabajo, razones de economía, o incapacidad física o mental del empleado. 3 L.P.R.A. sec. 1336. Cf. Art. 8 del Reglamento del D.S.C.A. (6) El curso de acción apuntado representa la avenida lícita para que una autoridad nomina-dora prescinda de sus empleados transitorios. Su desviación puede conllevar que la separación sea nula. Olivieri Morales v. Pierluisi, 113 D.P.R. 790 (1983).
Finalmente, deben servir de admonición los pronunciamientos de Pizarro, supra, pág. 829, en cuanto a la adopción de un plan de cesantías:
El presente caso dramatiza el propósito y la importancia de este requisito. Independientemente de cuán justificadas pudieran haber estado unas cesantías desde el punto de vista económico, la política pública a favor de la implementación del sistema de mérito exige que haya constancia de que al eliminarse uno o más puestos en una clase se dejarán cesantes y serán retenidas las personas indicadas de acuerdo con los criterios objetivos que el sistema de mérito encarna. Es igualmente vital que todos los empleados públicos posean conocimiento previo del método a seguirse para que puedan defender adecuadamente sus derechos, los cuales son rela-*193tivos a los derechos de los demás. La ausencia de constancia clara, objetiva y difundida de los criterios para determinar quiénes habrán de quedar cesantes crea inseguridades y siembra dudas no sólo sobre la legitimidad de cada cesantía particular, sino sobre la validez y necesidad de la decisión de decretar cesantías en general. Ello, a su vez, fomenta la pro-fusión de pleitos y causa erosión y disgusto entre los emplea-dos y es contrario a los objetivos de la Asamblea Legislativa en lograr la mayor uniformidad, justicia, equidad, armonía, satisfacción y continuidad, y regularidad de los servicios públicos posibles. See. 2.2 (3 L.P.R.A. see. 1312).
Por las circunstancias apuntadas concurrimos en el resultado, devolviendo a J.A.S.A.P. el caso para ulteriores procedimientos en que las partes aclaren las interrogantes tácticas expuestas.

 El 28 de febrero de 1975 el señor Delgado Rodríguez recibió nombramiento provisional en un puesto de nueva creación bajo el Plan CETA como Especialista en Conducta Humana I, que expiró aproximadamente seis meses después: 31 de agosto. Posteriormente, el 18 de septiembre, comenzó a ocupar la misma posición mediante nueva designación. Subsiguientemente se fueron extendiendo sus nom-bramientos hasta la fecha en que fue separado. El 31 de marzo de 1977 fue reasig-nado a la posición de Especialista en Conducta Humana II.


 El nombramiento original del señor Delgado Rodríguez se caracterizó *186como “provisional”. Véanse OP-15 fechadas el 28 de febrero y 18 de septiembre de 1975. Se definía el término como aquel “empleado nombrado para ocupar un puesto en el Servicio por Oposición, mediante autorización del Director hasta el establecimiento de un registro apropiado del cual pueda hacerse la certificación de rigor”. (Énfasis suplido.) 3 R.&R.P.R. see. 647-1(19).
Del estudio integral de su expediente de personal surge más bien su condición de empleado transitorio que provisional. Lo corrobora el hecho de que estuvo ocu-pando la posición por períodos fijos de tiempo a los cuales le sucedieron exten-siones de término ascendentes a diez.


 En la etapa del caso los autos están huérfanos y desconocemos si su nom-bramiento cumplió con todos los requisitos exigidos por las normas conducentes a la selección de personal.


 La Ley Núm. 60 del 30 de mayo de 1973 creó el Departamento de Servicios *190Contra la Adicción como agencia exenta. Facultó al Secretario de esta nueva agen-cia a “[n]ombrar todo el personal necesario para la operación y funcionamiento del Departamento. El nombramiento y todo lo relacionado con dicho personal se hará y regirá por las normas y reglamentos que prescriba el Secretario, conducentes a un plan análogo al que pueda estar en vigor para los empleados del Gobierno Estatal al amparo de la Ley de Personal y siguiendo las normas del sistema de mérito”. 3 L.P.R.A. sec. 401f(c). Desconocemos si bajo la vigencia del derogado estatuto de personal se obedeció este mandato.
Por su parte, la Ley de Personal en su See. 5.7 (3 L.P.R.A. sec. 1347) establece la obligatoriedad por parte de los Administradores Individuales de adoptar un reglamento con relación a las áreas esenciales al principio de mérito. En cumpli-miento de esa encomienda, el 11 de abril de 1979 D.S.C.A. aprobó un cuerpo de normas para administrar directamente todo lo relativo a su personal.


 Dispone en sus restantes incisos que:
“(b) Para puestos de trabajadores no diestros o semi-diestros.
“(c) Para garantizar igualdad de oportunidad en el empleo a participantes de programas de adiestramiento y empleo, a fin de cumplir con las metas de tales programas.”


 Con igual orientación examínese el Art. 9 del Reglamento de Personal: Áreas Esenciales al Principio de Mérito.